           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 1 of 9


                                                                     USDCSDNY
UNITED STATES DISTRICT COURT                                         DOCUMENr
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY Fll,ED
- -- - -- - - -- -- - -- - - -X                                      DOC#: ,            I   j
                                                                L.   o ATE FILED:__ Jo {5;)o d<>_   1
UNITED STATES OF AMERICA


                V.                                                      S7 10 CR 391-64 (CM)


CHARLES CORIN,

                       Defendant.

                                                     X



     DECISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

       Corbin pleaded guilty to Counts Two and Seventeen of the S7 superseding indictment,

which charged Corbin with, respectively: participating in a racketeering conspiracy- the

Newburgh Bloods- in violation of 18 U.S.C. § 1962(d); and participating in a conspiracy to

violate the laws of the United States-in particular, to distribute and possess with intent to

distribute 280 grams and more of crack cocaine, in violation of21 U.S.C. §§ 812, 84l(a)(l) &

(b)(l)(A)-in violation of 21 U.S.C. § 846. As part of the plea agreement Corbin entered into

with the Government, Corbin admitted to (i) his membership in the "Bloods" enterprise in

Newburgh, New York, and (ii) his participation in the acts set forth in the Indictment as Count

One, Racketeering Acts Four (attempted murder [of David Freeman]), Six (attempted murder [of

Crips, resulting in the shooting of Andrea Purvis in the face]) , and Ten (narcotics conspiracy).

(Plea Agreement 1 n. l ).

       On April 18, 2013 , the Court sentenced Corbin to a 144 months' imprisonment. Corbin

is currently serving his sentence at Fort Dix FCI-his projected release date is December 3,
                                                1
                                --------------
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 2 of 9




2021.

        Before the Court is Corbin ' s motion for compassionate release filed pursuant to 18

U.S.C. §3582(c)(l)(A)(i), as amended by the First Step Act (" FSA"), P.L. 115-391. Corbin

claims that he should be granted compassionate release because: (1) he has bronchitis making

him vulnerable to COVID-19, which he claims has run rampant in the Bureau of Prisons; and (2)

he needs to take care of his son, whom "given his [] age and stage of life, it has become critical

that [] he see his father on a regular, constant, and personal basis." (Motion 1).

  The Government opposes Corbin's motion arguing that (1) he has failed to establish

extraordinary and compelling reasons for compassionate release, (2) a reduction in sentence

would not be consistent with the applicable Section 3553(a) factors, and (3) he continues to pose

a danger to society.

        The motion is denied.

        Compassionate Release

        Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. Once such circumstance is the so-called

compassionate release provision, which provides that a district court "may reduce the term of

imprisonment" where it finds "extraordinary and compelling circumstances." § 3582(c)(l )(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant' s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility , whichever is

earlier." Id. (emphasis added) . Thus, where a compassionate release motion is brought by a



                                                  2
                                     -------------
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 3 of 9




defendant who has not "fully exhausted all administrative rights," the district court "may not"

modify his term of imprisonment.

       Once a defendant has exhausted administrative remedies, with respect to the substantive

determination, and in addition the statutory requirement that the Court consider the factors set

forth in Section 3553(a), the United States Sentencing Guidelines contain a provision, Section

1B 1.13, applicable to motions for sentencing reductions pursuant Section 3582( c)(1 )(A). That

section provides, in relevant part, that a reduction in sentence may be appropriate if the Court

determines that--

         (1)          (A) Extraordinary and compelling reasons warrant the reduction; or

                      (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
                      in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
                      offense or offenses for which the defendant is imprisoned;

         (2)          The defendant is not a danger to the safety of any other person or to the
                      community, as provided in 18 U.S.C. § 3142(g); and

         (3)          The reduction is consistent with this policy statement. U.S.S.G. § 1B1.13.


Here, Subsection (1 )(B) is inapplicable. With respect to subsection (1 )(A), which relates to

"extraordinary and compelling reasons" warranting a reduction, the Application Notes to Section

1B 1.13 describe the circumstances under which "extraordinary and compelling reasons" exist.

See id. § 1B 1.13 comment (n. l ). The relevant Notes read as follows:


        (A)          Medical Condition of the Defendant.-

               (i)        The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end of life trajectory). A specific prognosis of life
                          expectancy (i.e., a probability of death within a specific time period) is not
                          required. Examples include metastatic solid-tumor cancer, amyotrophic
                          lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

               (ii)       The defendant is-
                                                       3
                                    -------------
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 4 of 9




                 (I)     suffering from a serious physical or medical condition,

                 (II)    suffering from a serious functional or cognitive impairment, or

                 (III)   experiencing deteriorating physical or mental health because of the aging
                         process, that substantially diminishes the ability of the defendant to
                         provide self- care within the environment of a correctional facility and
                         from which he or she is not expected to recover.

Id. § 1B 1.13 comment (n. l (A)).

       (C) Family Circumstances.-

               Ci) The death or incapacitation of the caregiver of the defendant's minor child or

       minor children.

               (ii) The incapacitation of the defendant's spouse or registered partner when the

       defendant would be the only available caregiver for the spouse or registered partner.

Id. § 1B 1.13 comment (n. l (C)).

        As the proponent of the Motion, Corbin bears the burden of proving that "extraordinary

and compelling reasons" exist and that he is entitled to the relief he seeks. See, e.g. , United States

v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party with an affirmative goal and

presumptive access to proof on a given issue normally has the burden of proof as to that issue.").

        It is important to note that a defendant who meets all the criteria for compassionate

release consideration listed above is not thereby automatically entitled to a sentence

modification. He is simply eligible for a sentence modification. The court confronted with a

compassionate release motion is still required to consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its discretion, compassionate

release is not warranted because Section 3553(a) factors override, in any particular case, what

would otherwise be extraordinary and compelling circumstances.

                                                   4
                               ------------
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 5 of 9




       Corbin's Motion in the Bureau of Prisons

  Corbin wrote to the warden of his facility on May 18, 2020, asking the warden to move to

reduce his sentence pursuant to 18 U.S.C . § 3582(c)(l)(A). Corbin argued that there were two

"extraordinary and compelling reasons" for his release: "COVID-19 pandemic and death of

family member caregiver (my son' s mother in 2013 ... ). " Corbin elaborated on his COVID-19-

based argument:

       The extraordinary and compelling circumstances which could not have been
       reasonably foreseen by the court at the time of sentencing i[s] the outbreak of the
       deadly C[ o ]ronavirus (COVID-19) which was declared a global pandemic and
       also national emergency by President Trump. According to the CDC, I am
       especially vulnerable to contracting the virus as I suffer from chronic bronchitis,
       and upper respiratory infections due to a 2007 stab wound which left me with a
       collapsed lung . .. .

       On June 22, 2020, the BOP denied Corbin's request, noting that he had failed to submit a

death certificate for his son' s mother, documentation that he was his son's actual father,

documentation containing the name and age of his son, and a release plan including

demonstration of housing and financial means to care for his son.

       Accordingly, Corbin has exhausted his administrative remedies with the BOP, and his

present motion for compassionate release is properly before this Court.

       Corbin' s Motion Before this Court

       Corbin ' s has presented no basis to grant him compassionate release based on his medical

circumstances, as defined in § 1B 1.13 comment (n. l (A)). At the time of his sentencing, Corbin

reported that he had been stabbed in the back by his son' s mother, but, nonetheless, "he [was] in

good health, does not have a history of health problems, has never been hospitalized and is not

currently taking medication." (PSR ,i,i 93- 94 ). The only mention in his Bureau of Prisons

medical records that remotely suggest he ever had any type of breathing issue is an entry from

                                                  5
                                       -----------·-
            Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 6 of 9




November 11, 2016, indicating Corbin presented at the health services clinic with "Tonsilar

Exudate, Erythema, Swelling .. . Erythema, White Plaques ... acute upper respiratory infection,

unspecified"- in common parlance: "a head and chest cold." He was treated with amoxicillin

and the condition resolved.

        The Court notes that an April 13, 2018 entry in Corbin's medical records indicates that

tests showed that Corbin was prediabetic and received counseling on how to stave off the onset

of diabetes. This is relevant to the present motion because the CDC has indicated that persons

with diabetes are more vulnerable to suffering severe outcomes if infected with COVID-19, and

therefore, should take enhanced precautions to guard against contracting the virus. See

https ://www. cdc. gov/ coronavirus/201 9-ncov/need-extra-precautions/people-with-medical-

condi ti ons.html .- But, of course, Corbin's tests results found that he was only prediabetic, not

diabetic.

        At bottom, Corbin does not suffer from any of the medical conditions that would cause

the Court to even contemplate granting him compassionate release on medical grounds. The

Court would make this finding even if Fort Dix FCI was a COVID-19 hotspot, which it is not. 1

        Nor does Corbin's family circumstances-the desire to be a presence in the life of his

son- warrant the granting of compassionate release, as define in § 1B 1.13 comment (n.1 (C)).

         It is a tragic story. Several months after Corbin was sentenced in 2013, his former

partner and the mother of his son, Tiffany Lasane, died in a terrible car accident. I remember Ms.

Lasane. She and Corbin's son were in Court on the day Corbin was sentenced- it was apparent

that Corbin was involved in his son' s life. I actually remarked on the sorry fact that Corbin will


1
 A review of the BOP COVID- 19 Dashboard for September 30, 2020 indicates that since the inception of the
Pandemic, 19 inmates have tested positive for the virus, and that currently there are three inmates who have tested
positive.
                                                          6
                               ------------
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 7 of 9




have to parent the son he loves so much, from afar: "That little boy will be a young man. You

need to make him proud. You can do that even from the inside of a federal prison. You can. And

you can set him an example and you can be a father to him, and you can tell him what's wrong

and what's right and you can pray for him. And I hope that you will do all of those things. I hope

you will have a chance to do all of those things." (See Sent. Tr. 26).

       Corbin's son was placed in the care of Corbin' s sister, Arreda Cotton. Ms. Cotton

continues to care for her brother' s son; now a 16 years old, young man. While Corbin has-as he

said he would, and as the Court had hoped- maintained a relationship with son during his time

incarcerated, Corbin says that type of relationship is no longer tenable, now that his son is older.

" It has become critical that the son see his father on a regular, constant, and personal basis."

Corbin says that "his son has reached a point where he is suffering, as many teenagers do, in

dealing with life, which has only been exacerbated by the COVID-19 pandemic," and that he

"desperately needs his father. " (Motion 1-2).

        Corbin's desire to be with his son is natural, understandable, indeed laudable, but not a

basis to grant him compassionate release. The tragic death of Ms. Lasane did not leave Corbin's

son without a caretaker; to the contrary, his son's aunt has been taking care of his son for the past

seven years. Nothing in the record suggests that she has been anything but a responsible and

loving surrogate parent, or that she plans to abandon the young man. In fact, Corbin's release

plan suggests that even if Corbin were released, the boy would continue to live with Ms. Cotton

as the primary caretaker, while Corbin takes up residence with his aunt, Ramona Burton, and "be

available to visit with his son on a regular basis." (Motion 5).

        Corbin cites no law-nor can he-that stands for the proposition that a desire to be in

your child's life constitutes an extraordinary and compelling reason for reduction of sentence. It

                                                   7
                                       ------------·-
            Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 8 of 9




simply stands to logic that, if wanting to be with your children constituted an e~traordinary and

compelling reason for a reduction of sentence, almost every defendant would qualify. The

exception would swallow the rule.

        As I said at sentencing, Corbin presented a difficult case. On one hand, he was before the

court for serious crimes: dealing drugs and involvement in violent gang activity, at times while

on probation from previous convictions. On the other hand, he had a dreadful childhood,

including the death of his father and his being raised by a mother with severe mental illness.

Perhaps the most significant factor, in terms of mitigation, Corbin had been inactive in gang

activities for at least 2 years prior to his arrest, had started a family, and had a good paying job

with a supervisory position. He had clearly begun to tum his life around . The Government

argued for a guideline sentence of 168 months, the defense for the mandatory minimum of 120

months. Weighing the contradiction of a man before me, I "split the baby," granted a downward

variance, and sentenced him to 144 months . (See Sentencing Transcript, ECF Document 1186).

         Corbin argues that his good behavior while incarcerated-and he has indeed been an

exemplary prisoner2-augers in favor of his release. Unfortunately, good behavior is not, by

itself, a basis to grant compassionate release pursuant to 18 U.S .C. §3582(c) (see USSG §

I B 1.13 , Application Note 3; see also United States v. Phillips, 94 Cr. 631 (SHS), 2020 U.S. Dist.

Lexis 117108) (rehabilitation is relevant and in combination with other factors , can constitute

extraordinary and compelling factors); rather it is something the Court would be obliged to

consider under 18 U.S.C. § 3553(a), if a defendant otherwise met his burden of demonstrating a




2
  To the Court' s pleasure Corbin appears to still be on the path to rehabilitation that he had begun prior to being sent
to prison in this case. In support of his motion , Corbin has offered testimonials- the likes of which I have seldom, if
ever, seen- from various BOP supervisors, chaplains, social workers, and others, who have witnessed Corbin's
good work and were willing to vouch for his character.
                                                            8
           Case 1:10-cr-00391-CM Document 1905 Filed 10/05/20 Page 9 of 9                         -
basis for release. Since Corbin has not first demonstrated that he qualifies for compassionate

release under any of the enumerated criteria for compassionate release, his good behavior while

incarcerated ultimately does figure in the calculus.

       The motion is denied.



Dated :::::~,n::i:::: fue decizt lfue; urt (
                                              Colleen McMahon
                                                Chief Judge




BY ECF TO ALL PARTIES




                                                  9
